Citation Nr: 9931496
Decision Date: 11/05/99	Archive Date: 12/06/99

DOCKET NO. 97-15 469               DATE NOV 05, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Chicago, Illinois

THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a left knee disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Michelle L. Nelsen, Associate Counsel 

INTRODUCTION

The veteran had active duty from September 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board)
on;appeal from a January 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

By a decision of July 27, 1998, the Board denied entitlement to
service,, connection for a bilateral knee disorder. The veteran,
through his representative, alleged that the Board's 1998 decision
contained obvious error in the application of certain laws and
regulations to the facts of this case. In August 1999, the Deputy
Vice Chairman of the Board, by direction of the Chairman, ordered
reconsideration of the Board's July 27, 1998, decision by an
expanded panel of Board members, as provided by 38 U.S.C.A. 7103(b)
(West 1991). For purposes of clarity, the Board has set forth the
issues separately as shown on the first page of this decision.

FINDING OF FACT

The record includes medical evidence of a nexus between medically
diagnosed right and left knee disorders and the veteran's period of
active military service.

- 2 -

CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for a
right knee disorder and for a left knee disorder are well grounded.
38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that
a current disability resulted from an injury or disease incurred or
aggravated in active military service. 38 U.S.C.A. 1131 (West
1991); 38 C.F.R- 3.303 (1999). However, as an initial matter, a
claimant must present a well-grounded claim. 38 U.S.C.A. 5107(a).
The requirements for a well-grounded service connection claim
include a medical diagnosis of current disability and medical
evidence of a link between such disability and the claimant's
military service. See Epps v. Gober., 126 F.3d 1464, 1468 (1997)
(listing the requirements for a well grounded claim). Moreover, the
truthfulness of evidence is presumed in determining whether a claim
is well- grounded. King v. Brown, 5 Vet.App. 19, 21 (1993).

In the present case, the veteran essentially argues that
preexisting right and left knee disorders were aggravated by his
period of military service. The claims file includes an October
1996 report of VA examination which appears to list a diagnosis of
"knee joint pains secondary to history of injury aggravated by
service with current diagnosis residual of left knee injury with no
objective findings." Presuming this item of evidence to be true,
the Board finds that there are medical diagnoses of current left
and right knee disabilities with a medical opinion linking such
disabilities to the veteran's service. Accordingly, the Board finds
the veteran's claims to be well-grounded. 38 U.S.C.A. 5107(a).

- 3 -

ORDER

The veteran's claims of entitlement to service connection for a
right knee disorder and for a left knee disorder are well grounded.
To this extent, the appeal is granted, subject to the directions
set forth in the following remand portion of this decision.

REMAND

With a well-grounded claim arises a statutory duty to assist the
veteran in developing facts pertinent to his claim. 38 U.S.C.A.
5107(a); Epps, 126 F.3d at 1469. This duty includes the securing of
pertinent VA and private medical records and a thorough and
comprehensive medical examination. Robinette v. Brown, 8 Vet. App.
69, 76 (1995).

First, the Board notes that the veteran's separation document shows
about three months of inactive service in addition to a period of
active duty from September 1976 to February 1977. The veteran
indicated during his May 1998 hearing that he also had service in
the Reserves. On remand, the RO should verify that it has all
available service medical records, to include any medical records
from the veteran's service in the Reserves.

Second, the Board observes that the copies of medical records
obtained from Dr. Trabado are virtually illegible. The RO should
inform the veteran of this fact and advise him that securing
legible copies of the records would be beneficial to his claim. The
RO should assist the veteran in whatever way possible in securing
this information. It is emphasized, however, that the ultimate
responsibility for furnishing evidence rests with the veteran. 38
C.F.R. 3.159.

Finally, although report of the October 1996 VA examination is
sufficient to establish a well grounded claim, the Board finds that
the evidence contained therein is not sufficient to grant the
veteran's claim. Specifically, the examiner provided a

- 4 - 

diagnosis of knee joint pains secondary to history of injury
aggravated by service with current diagnosis. There was no
indication in the record whether the examiner was referring to one
knee or both knees. However, earlier in the reports under the
general remarks section, the examiner stated that there was
"nothing showing about his medical record supporting his claim." At
that time, the veteran was pursuing several claims and it is
unclear to which claim the examiner was referring. Moreover, as
noted by the examiner in handwritten notes, examination. revealed
no objective findings of disability. The Board finds that an
additional examination is necessary to clarify these matters.

Accordingly, the case is REMANDED to the RO for the following
actions:

1. The RO should attempt to secure any additional service medical
records, to include any medical records from the veteran's period
of Reserve duty.

2. The RO take appropriate steps to obtain legible copies of the
medical records from Dr. Trabado.

3. The RO should afford the veteran a VA orthopedic examination to
determine the nature and extent of the claimed right knee and left
knee disorders. All indicated tests and studies should be
performed, to include range of motion studies and X-rays, with
other tests performed as deemed necessary by the examiner. The
claims folder must be made available to the examiner for review in
connection with the examination. In particular, the examiner is
asked to review the veteran's service medical records. The examiner
is specifically asked to provide a clear diagnosis of any current
knee disability or disabilities found to be present. If there is a
current disability of either knee, the examiner is asked to offer
an opinion as

- 5 -

to the likelihood that the knee disability existed prior to
service. If so, the examiner is asked to offer an opinion as to
whether the knee disability 'increased in severity during service.
Any opinion provided should be supported by a complete rationale.
If the examiner is unable to provide any requested opinion, the
examination report should so state.

4. After completing any necessary development in ;addition to that
specified above, the RO should readjudicate the veteran's claims of
entitlement to service connection for a right knee disorder and for
a left knee disorder. If the disposition remains unfavorable to the
veteran, the RO should furnish the veteran and his representative
a supplemental statement of the case and afford an opportunity to
respond.

Thereafter, the case should be returned to the Board for final
appellate review, if in order. The Board intimates no opinion as to
the ultimate outcome of the veteran's claims. No action is required
of the veteran until notified. The veteran and his representative
have the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.
Kutscherousky v. West, 12 Vet..App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been

6 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

S. L. KENNEDY 
Member, Board of Veterans' Appeals

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

 - 7 -


